McCLENDON, J.,
dissenting.
|tI disagree with the majority that a writ of mandamus is appropriate in this ease. This is not “a simple, definite fix of an undisputed ministerial error in mapping.” To the contrary, the map that was drawn in error was subsequently adopted as part of an ordinance of the Parish Council.1 As such, any change to the parish zoning map is a zoning change and a modification of the map requiring an ordinance.
As acknowledged by the majority, Section 2-11A of the St. Tammany Parish Home Rule Charter provides, in pertinent part:
An act of the council having the force of law shall be by ordinance. An act *729requiring an ordinance shall include but not be limited to those which:
[[Image here]]
(13) Adopt or modify the official map.
[[Image here]]
(16) Adopt or modify the zoning plan, maps and regulations.
(Emphasis added.)
The trial court correctly concluded that any change to the official zoning map, approved by the St. Tammany Parish Council and made part of Ordinance 4029, as amended, on September 3, 2009, would be considered a modification of the map, and, therefore, would be governed by the clear provisions of Section 2-11 of the Home Rule Charter. The majority attempts to circumvent the clear [2mandate of the Home Rule Charter by referencing an “inadvertent error” on the part of the Parish staff. However, pursuant to the specific provisions of the Home Rule Charter, in order to modify the official map or the zoning map, an ordinance must be introduced and there must be an affirmative vote of the Council with the opportunity for a public hearing. This mandate is clear and unambiguous.
As noted by the trial court:
[T]he 10 acres in dispute were not designated HC-3 on the zoning map recommended to the council by the zoning commission dated February 10, 2009 or on any subsequent map introduced at the council hearings which the parties had opportunities to review. The zoning map dated September 3, 2009 became the “official map” when it was attached to the ordinance approved on that date by the St. Tammany Parish Council. As all parties agree, this map did not zone the ten acres at issue as HC-3.2
Because a writ of mandamus is not the only available remedy to Mr. Goux and because a change to the current zoning map requires the passage of a parish ordinance, this matter is not appropriate for a writ of mandamus. Therefore, I respectfully dissent.

. The ordinance adopted the attached map as the official zoning map for the Parish and repealed all ordinances or parts of ordinances in conflict therewith. The ordinance made no reference to any specific boundaries or zoning other than what was shown on the attached map.


. Importantly, the public also relied on the maps introduced at the council hearings.